DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 and 6-7 directed to an apparatus non-elected without traverse.  Accordingly, claims 1 and 6-7 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1: cancelled
Claim 6: cancelled
Claim 7: cancelled 
Allowable Subject Matter
Claims 8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Lawton (US 5,143,817), Wynne (US 2020/0033270), and Chillscyzn (US 2013/0078013).
	Claim 8 recites both a camera that uses reflective properties to determine if contact has been made between the UV-transparent planarizing surface and if the material has been cured or not as well as a height sensor which uses a light beam to detect if the object has been raised to the appropriate height. None of the cited references describe the specific type of height sensor or the specific location of the height sensor. Claim 8 also requires determining that the contact has been achieved between the layer of UV light-curable material on the print surface of the object under fabrication and the UV-transparent planarizing surface by both the evaluation of the reflective properties of the UV-transparent planarizing surface and the detection of the height of the object under fabrication by the height sensor. The combination of using a height sensor and a camera for detecting reflective properties is also not taught by any cited references. 
	Lawton describes a process most similar to the recited process in claim 8. Lawton col. 3 lines  45– col. 4 line 37 describe a process of layer-by-layer deposition of a photoformable composition onto a flat platform. A transparent film and transparent plate are also placed on top of the composition on the flat platform prior to curing the composition. Lawton col. 18 lines 48-55 describe the flat film and plate prevent oxygen from entering the system during exposure. Lawton does not describe a camera and does not describe evaluating the reflective properties. Lawton also does not disclose any height sensor. 
	Wynne [0032] describes a 3D printing system with an imaging device 230 that is able to detect light emitted from light-emitting device 230 in order to detect if resin has leaked through a membrane and onto a substrate 220, see also Wynne Figure 2B. The light is emitted into the side of the substrate 220 and then is partially refracted by the leaked resin when it is present on the substrate 220. The imagine device 230 is then able to determine, based on the refracted light, that uncured resin has or has not contacted the substrate 220. The imaging device in Wynne is used for a similar purpose to both the claimed height sensor and the claimed camera in that the imaging device and light-emitting device of Wynne are located adjacent to a transparent substrate and are determining resin contact; however, Wynne is notably different than the claimed invention because the imagine device is not located on a part analogous to the UV-transparent planarizing layer but rather are located on the substrate 220 which is not a planarizing layer and not in contact with the part being fabricated. Additionally, although Wynne describes a light-emitting device and an imaging device which emit and receive light, these components are also not analogous to a second light source for emitting a beam of light and a detector for detecting the beam of light as claimed because they are not detecting the height. They also are not arranged on opposite sides of the object under fabrication because they are beneath the substrate 220 to detect leaks. 
	Chillscyzn describes another 3D printing process. Chillscyzn [0045]-[0047] describes an additive manufacturing process in which layers 28 of a thermoplastic material are applied onto a platform 18 by pressing a press plate 20 onto a transfer surface 14 which then deposits a layer 28 onto the platform 18. Chillscyzn [0111] describes a particular embodiment where a capacitive sensor 288 is used as a height sensor for detecting when the 3D part 22 is raised to an intended height to contact the surface 14. Although Chillscyzn describes a height sensor capable of detecting if the object has been raised to an appropriate height, the sensor is capacitive and not a second light source for emitting a beam of light and a detector for detecting the beam of light  as claimed. Additionally, the sensor is not located on opposite sides of the object under fabrication and adjacent to the UV-transparent surface and does not meet claim 8.
	In total, although Lawton describes the general process as claimed in claim 8, Lawton does not disclose a rationale for the addition of either a camera or a height sensor. Wynne describes a camera system, but describes that the camera detects leaked resin on a substrate, not an uncured layer of the object on the print platform. Although it may be obvious to use the imagine system described in Wynne to detect if uncured resin has contacted the UV transparent planarizing surface of Lawton as claimed, there is no further motivation to add a height sensor. There is not any motivation or rational disclosed in any of Lawton, Wynne, or Chillscyzn that would lead a person of ordinary skill in the art to further modify Lawton/Wynne to include the height sensor because the leaked resin in Wynne is not intended to be cured as part of the 3D object and therefore would not meet the claimed, after determining that the contact has been achieved between the layer of UV light-curable material on the print surface of the object under fabrication and the UV-transparent planarizing surface by both the evaluation of the reflective properties of the UV-transparent planarizing surface and the detection of the height of the object under fabrication by the height sensor, activating the first light source to cure at least a portion of the layer of UV light- curable material disposed on the print surface of the object under fabrication. Additionally, aside from not being the same structurally as the height sensor claimed, the height sensor in Chillscyzn is different than claimed because the after the contact between the press plate 20 and the 3D object is determined by the sensor, the layers in Chillscyzn are not cured by a UV light, but rather were previously heated before deposition, see Chillscyzn [0050].  Therefore, none of the cited references meet all of claim 8 including, detecting a height of the object under fabrication by a height sensor comprising a second light source for emitting a beam of light and a detector for detecting the beam of light, the second light source and detector arranged on opposite sides of the object under fabrication and adjacent to the UV-transparent surface such that detection of the beam of light by the detector indicates that the object under fabrication has not yet been raised to an appropriate height for UV curing of the UV light-curable material to begin, and failure to detect the beam of light by the detector indicates that the object under fabrication has been raised to the appropriate height for the UV curing of the UV-light curable material to begin and there is no additional reason to combine a height sensor with the camera of Wynne to meet the claimed, after determining that the contact has been achieved between the layer of UV light-curable material on the print surface of the object under fabrication and the UV-transparent planarizing surface by both the evaluation of the reflective properties of the UV-transparent planarizing surface and the detection of the height of the object under fabrication by the height sensor. Therefore, claims 8 and dependent claims 10-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 5/19/2022, with respect to claim 8 have been fully considered and are persuasive.  Examiner agrees the cited references do not meet the amended claims and additionally agrees that the camera of Wynne is not configured to detect the height of an object under fabrication. Claims 8 and 10-13 are allowed. Claims 1 and 6-7 have been cancelled as being drawn to a non-elected invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744